Exhibit 10.1

 

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT

AMENDMENT NO. 3, dated as of May 22, 2018 (this “Agreement”), to the Credit
Agreement dated as of May 17, 2017, among Ashland LLC, a Kentucky limited
liability company (the “Borrower”), the Lenders from time to time party thereto,
The Bank of Nova Scotia, as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and an L/C Issuer, each other L/C
Issuer from time to time party thereto and Citibank, N.A., as Syndication Agent,
and the various other parties thereto (as amended by Amendment No. 1 to the
Credit Agreement, dated as of May 19, 2017, as further amended by Amendment No.
2 to the Credit Agreement, dated as of June 14, 2017, and as further amended,
restated, modified and supplemented from time to time, the “Credit
Agreement”).  Capitalized terms used in this Agreement but not defined herein
shall have the meaning assigned to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 10.01 of the Credit Agreement provides that the Borrower, the
Administrative Agent and the Lenders party hereto may amend the Credit Agreement
as set forth herein;

WHEREAS, (i) each Lender holding Term B Loans outstanding immediately prior to
the Third Amendment Effective Date (as defined below) (the “Existing Term B
Loans”) that executes and delivers a consent to this Agreement (each, a
“Consenting Term Lender”) substantially in the form of Exhibit A hereto (an
“Amendment Consent”) has consented to all the amendments to the Credit Agreement
set forth herein, including, without limitation, the reduction of the Applicable
Rate with respect to its outstanding Existing Term B Loans and (x) if such
Consenting Term Lender elects the “Cashless Amendment” option as set forth in
Section A on the Amendment Consent, then such Consenting Term Lender will retain
its Existing Term B Loans as amended by this Agreement or such lesser amount
allocated to such Consenting Term Lender as notified by the Amendment No. 3 Term
Lender (as defined below) or (y) if such Consenting Term Lender elects the
“Post-Closing Settlement” option as set forth in Section A on the Amendment
Consent, then (a) the entire amount of such Consenting Term Lender’s Existing
Term B Loans will be assigned to Citibank, N.A. (in such capacity, the
“Amendment No. 3 Term Lender”) on the Third Amendment Effective Date at a
purchase price equal to the principal amount of such Existing Term B Loans, plus
all accrued and unpaid interest to, but not including, the Third Amendment
Effective Date, with respect to the Existing Term B Loans (it being understood
that no Assignment and Assumption shall be required to be executed by such
Consenting Term Lender to effect such assignment) and (b) on or following the
Third Amendment Effective Date, the Amendment No. 3 Term Lender shall assign to
such Consenting Term Lender (or its designated Affiliate, if agreed by the
Amendment No. 3 Arrangers) Term B Loans in an equal principal amount as its
Existing Term B Loans or such lesser amount allocated to such Consenting Term
Lender as notified by the Amendment No. 3 Term Lender, (ii) each Lender holding
Existing Term B Loans that does not execute and deliver an Amendment Consent
(each, a “Non-Consenting Lender”) shall be deemed not to have consented to any
of the amendments as set forth herein and such Non-Consenting Lender shall be
required to assign the entire amount of its Existing Term B Loans to Amendment
No. 3 Term Lender in accordance with Section 10.01, Section 10.06 and Section
10.13 of the Credit Agreement (which assignments to the Amendment No. 3 Term
Lender described in this clause (ii) shall be effected on the Third Amendment
Effective Date) and, in connection with the assignments described in clause
(i)(y)(a) and clause (ii) above, the Amendment No. 3 Term Lender shall become a
Lender under the Credit Agreement with respect to the Term B Loans so assigned
and consent

 

 

--------------------------------------------------------------------------------

 

to the this Agreement in such capacity, (iii) on the Third Amendment Effective
Date, the Borrower shall have paid to the Administrative Agent, for the ratable
benefit of the Lenders holding Existing Term B Loans, all accrued and unpaid
interest to, but not including, the Third Amendment Effective Date, with respect
to the Existing Term B Loans and (iv)(a) pursuant to Section 10.01 of the Credit
Agreement, (a) all Term B Lenders holding Existing Term B Loans are required to
consent to the amendment to the Credit Agreement set forth in Section 1(b) below
and (b) Lenders constituting Required Lenders are required to consent to all of
the amendments set forth in this Agreement, and as a result, subject to the
terms and conditions set forth herein, each of the Lenders party hereto that
executes and delivers an Amendment Consent (which Lenders shall constitute the
Required Lenders after giving effect to the Term B Loans) have consented to
amend the Credit Agreement as provided herein;

WHEREAS, the Borrower has appointed (a) Citibank, N.A. (or any of its affiliates
as so designated by them to act in such capacity), The Bank of Nova Scotia,
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Deutsche Bank Securities Inc.
and PNC Capital Markets LLC, each in their respective capacities, to act as
joint lead arranger and joint book manager, (b) JPMorgan Chase Bank, N.A.,
Mizuho Bank, Ltd., U.S. Bank National Association, Credit Agricole Corporate and
Investment Bank, Fifth Third Bank and SunTrust Robinson Humphrey, Inc., each in
their respective capacities, to act as senior co-arranger and senior co-manager,
and (c) MUFG Bank, Ltd. ((formerly known as The Bank of Tokyo-Mitsubishi UFJ,
Ltd.) or any of its affiliates as so designated by them to act in such
capacity), Morgan Stanley Senior Funding, Inc., Sumitomo Mitsui Banking
Corporation and TD Securities (USA) LLC (or any of its affiliates as so
designated by them to act in such capacity), each in their respective
capacities, to act as co-arranger and co-manager, in each case, with respect to
this Agreement (each in such capacity, an “Amendment No. 3 Arranger” and
collectively, the “Amendment No. 3 Arrangers”); and

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

SECTION 1.Amendments to the Credit Agreement.  By execution of the Amendment
Consent, (x) each Lender party hereto (which Lenders collectively constitute the
Required Lenders) hereby consents to each of the following amendments and (y)
each Consenting Term Lender (including the Amendment No. 3 Term Lender, after
giving effect to the assignment described in the second sentence of Section 7(b)
of this Agreement) hereby consents to the amendment in Section 1(b) below.

(a)The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Amendment No. 1” shall mean Amendment No. 1 to the Credit Agreement, dated as
of May 19, 2017.  

“Amendment No. 2” shall mean Amendment No. 2 to the Credit Agreement, dated as
of June 14, 2017.  

“Amendment No. 3” shall mean Amendment No. 3 to the Credit Agreement, dated as
of the Third Amendment Effective Date.  

“Amendment No. 3 Arrangers” means collectively, (a) Citibank, N.A. (or any of
its affiliates as so designated by them to act in such capacity), The Bank of
Nova Scotia, Merrill Lynch,

-2-

 

--------------------------------------------------------------------------------

 

Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Deutsche Bank Securities Inc. and PNC Capital
Markets LLC, each in their respective capacities as joint lead arranger and
joint book manager; (b) JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., U.S. Bank
National Association, Credit Agricole Corporate and Investment Bank, Fifth Third
Bank and SunTrust Robinson Humphrey, Inc., each in their respective capacities
as senior co-arranger and senior co-manager; and (c) MUFG Bank, Ltd. ((formerly
known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.) or any of its affiliates as so
designated by them to act in such capacity), Morgan Stanley Senior Funding,
Inc., Sumitomo Mitsui Banking Corporation and TD Securities (USA) LLC (or any of
its affiliates as so designated by them to act in such capacity), each in their
respective capacities as co-arranger and co-manager, in each case, in connection
with Amendment No. 3.

“Amendment No. 3  Term Lender” means Citibank, N.A., in its capacity as the
Lender specified as such in Amendment No. 3 and its successors and assigns as
permitted under this Agreement.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Consolidated Gross Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA of Ashland and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period for which financial statements have been
delivered pursuant to Section 6.01.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Strategic Asset Disposition” means any sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
other assets (including Equity Interests) of the Borrower or any Subsidiary
relating to (i) the Borrower’s Composites segment, (ii) the Borrower’s
butanediol (BDO) manufacturing facility in Marl, Germany, and (iii) any related
merchant Intermediates and Solvents (I&S) products of the Borrower (or the
granting of any option or other right to do any of the foregoing), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.

“Third Amendment Effective Date” means May 22, 2018, the date on which all
conditions precedent set forth in Section 2 of Amendment No. 3 are satisfied.

(b)The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended by deleting clause (b) of such definition in its entirety, and
replacing it with the following:

-3-

 

--------------------------------------------------------------------------------

 

“and (b) in respect of the Term B Facility, (x) 0.75% per annum, in the case of
any Term B Loan that is a Base Rate Loan and (y) 1.75% per annum, in the case of
any Term B Loan that is a Eurodollar Rate Loan.”

(c)The definition of “Arrangers” in Section 1.01 of the Credit Agreement is
hereby amended by (i) deleting “and” immediately prior to clause (c) in such
definition, and (ii) adding the following at the end of such definition:

“; and (d) the Amendment No. 3 Arrangers, each in its capacity as an arranger
under Amendment No. 3”.

(d)The definition of “ERISA” in Section 1.01 of the Credit Agreement is hereby
amended by adding the following at the end of such definition: “, as amended,
and the rules and regulations promulgated thereunder”.

(e)The definition of “Loan Documents” in Section 1.01 of the Credit Agreement is
hereby amended by inserting “including Amendment No. 1, Amendment No. 2 and
Amendment No. 3” immediately after “Section 10.01,” in clause (a) of such
definition.

(f)Subclause (ii) of clause (d) in the definition of “Pro Forma Basis” in
Section 1.01 of the Credit Agreement is hereby amended by adding the underlined
and bolded text (indicated textually in the same manner as the following
example: underlined text):

(ii) in the case of an acquisition or a disposition, such cost savings are
reasonably identifiable and factually supportable and have been realized or are
reasonably expected to be realized within 365 days following such acquisition or
such disposition; provided that (A) Ashland shall have delivered to the
Administrative Agent a certificate of the chief financial officer of Ashland, in
form and sub-stance reasonably satisfactory to the Administrative Agent,
certifying that such cost savings meet the requirements set forth in this clause
(ii), together with reasonably detailed evidence in support thereof, and (B) if
any cost savings included in any pro forma calculations based on the expectation
that such cost savings will be realized within 365 days following such
acquisition or such disposition shall at any time cease to be reasonably
expected to be so realized within such period, then on and after such time pro
forma calculations required to be made hereunder shall not reflect such cost
savings.

(g)Section 2.05(b)(i) of the Credit Agreement is hereby amended by replacing “or
(l)” in the first parenthetical of such Section with “, (l) or (m)”.

(h)Section 2.05(c) of the Credit Agreement is hereby amended by replacing “Term
B Funding Date” with “Third Amendment Effective Date”.

(i)Section 4.02(a) of the Credit Agreement is hereby amended by adding the
following at the end thereof:

“provided that, after the Third Amendment Effective Date, the representation and
warranty set forth in Section 5.16(b) shall be excluded”

(j)Section 5.16 of the Credit Agreement is hereby amended by adding “(a)” at the
beginning of such Section and (ii) adding the following as a new clause (b) of
such Section:

-4-

 

--------------------------------------------------------------------------------

 

“(b)As of the Third Amendment Effective Date, the information included in the
Beneficial Ownership Certificate is true and correct in all respects.

(k)Section 6.02(h) of the Credit Agreement is hereby amended by adding the
underlined and bolded text (indicated textually in the same manner as the
following example: underlined text):

“(h)promptly, (i) such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request or (ii) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act or other applicable anti-money laundering laws;

(l)Clause (e) of Section 6.03 of the Credit Agreement is hereby amended by
deleting such clause (e) in its entirety, and replacing it with the following:

“(e)any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification; and

(m)Section 7.05 of the Credit Agreement is hereby amended by (i) deleting the
“and” in clause (k) of such Section, (ii) replacing the “;” in clause (l) of
such Section with “; and”, and (iii) adding the following as a new clause (m) of
such Section:

“(m) any Strategic Asset Disposition ; provided that at the time of such
Disposition, (i) no Event of Default shall have occurred, be continuing or would
result from such Strategic Asset Disposition, and (ii) immediately after giving
effect to such Disposition, the Consolidated Gross Leverage as of the last day
of the most recently ended Measurement Period for which financial statements
have been delivered pursuant to Section 6.01, determined on a Pro Forma Basis
giving effect to such Disposition as if it occurred on the first day of such
Measurement Period, shall be no greater than the Consolidated Gross Leverage as
of the last day of such Measurement Period, determined on a Pro Forma Basis
without giving effect to such Disposition;”

(n)Section 7.06 of the Credit Agreement is hereby amended by (i) deleting the
“and” in clause (l) of such Section, (ii) replacing the “.” in clause (m) of
such Section with “; and”, (iii) adding “or clause (n)” immediately after
“clauses (a) through (l)” in clause (m) of such Section and (iv) adding the
following as a new clause (n) of such Section:

“(n) the Borrower and each Subsidiary may make Restricted Payments to the extent
such Restricted Payments are made using the Net Cash Proceeds received from any
Strategic Asset Disposition that has been consummated pursuant to the
requirements set forth in Section 7.05(m);

(o)Article IX of the Credit Agreement is hereby amended by adding the following
as a new Section 9.14 in such Article:

“Section 9.14 – Certain ERISA Matters.  

          (a) Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the

-5-

 

--------------------------------------------------------------------------------

 

date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

          (b)  In addition, (I) unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (II) if such sub-clause
(i) is not true with respect to a Lender and such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the

-6-

 

--------------------------------------------------------------------------------

 

Letters of Credit, the Commitments and this Agreement is independent (within the
meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

           (c) The Administrative Agent and each of the Arrangers hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.”

(p)Section 10.13(b) of the Credit Agreement is hereby amended by replacing “Term
B Funding Date” with “Third Amendment Effective Date”.

SECTION 2.Conditions Precedent to the Effectiveness of this Agreement.  This
Agreement (and the amendments set forth herein) shall be subject to the
satisfaction or waiver of the following conditions precedent (the date on which
such conditions precedent are so satisfied or waived, the “Third Amendment
Effective Date”):

(a)  the Administrative Agent shall have executed this Agreement and shall have
received an executed signature page to this Agreement (including in the form of
an Amendment Consent) from (i) the Amendment No. 3 Term Lender, (ii) each
Consenting Term Lender, (iii) Lenders constituting the Required Lenders (as
defined in the Credit Agreement) immediately prior to the Third Amendment
Effective Date and (iv) each of the Loan Parties;

-7-

 

--------------------------------------------------------------------------------

 

(b)the Administrative Agent shall have received a favorable opinion of (A)
Cravath, Swaine & Moore LLP, special New York counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent and (B) Dinsmore & Shohl, as
special Kentucky counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, in form and substance reasonably satisfactory to the
Administrative Agent;

(c)the Borrower shall have paid (i) to the Administrative Agent and the
Amendment No. 3 Arrangers, all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent and the Amendment No. 3 Arrangers, as
applicable (but including, in any event, without limitation, the reasonable
fees, charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent), (ii) the Administrative Agent, for the ratable account of
the Amendment No. 3 Arrangers, the fees in the amounts previously agreed to be
paid on the Third Amendment Effective Date pursuant to that certain Engagement
Letter, dated May 8, 2018, as supplemented by that certain Joinder to the
Engagement Letter, dated May 21, 2018, by and among the Borrower and the
Amendment No. 3 Arrangers; and (iii) to the Administrative Agent, for the
ratable benefit of the Lenders holding Existing Term B Loans, all accrued and
unpaid interest to, but not including, the Third Amendment Effective Date, with
respect to the Existing Term B Loans;

(d)the Borrower shall have delivered to the Administrative Agent a certificate
of the Borrower dated as of the Third Amendment Effective Date signed by a
Responsible Officer certifying that, before and after giving effect to this
Agreement, the representations and warranties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the Third Amendment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or in
all respects, as the case may be) as of such earlier date;

(e)no Event of Default has occurred and is continuing on and as of the Third
Amendment Effective Date and immediately after giving effect to the Amendment;
and

(f)the Administrative Agent shall have received, no later than three (3)
Business Days prior to the Third Amendment Effective Date, (i) all documentation
and other information about the Loan Parties that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations including the Patriot Act as has been reasonably requested
in writing by the Administrative Agent at least ten (10) days prior to the Third
Amendment Effective Date and (ii) a Beneficial Ownership Certification in
relation to the Borrower, if the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation.

SECTION 3.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by telecopier
or electronic means, including by e-mail with a “pdf” copy attached, of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement.  The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier be confirmed by a hard copy signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or other
electronic format.

SECTION 4.Governing Law, Jurisdiction and Waiver of Right to Trial by Jury. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.  The jurisdiction and waiver of right to trial by jury
provisions

-8-

 

--------------------------------------------------------------------------------

 

in Sections 10.14 and 10.15 of the Credit Agreement are incorporated herein by
reference mutatis mutandis.  

SECTION 5.Headings.  The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 6.Reaffirmation.  Each Loan Party hereby expressly acknowledges the
terms of this Agreement and reaffirms, as of the date hereof, (i) its
obligations under the Loan Documents to which it is a party and (ii) its
guarantee of the Obligations pursuant to the Guaranty, as applicable, and its
grant of Liens on the Collateral to secure the Obligations pursuant to the
Collateral Documents, with all such Liens continuing in full force and effect
immediately after giving effect to this Agreement.

SECTION 7.Effect of Amendment. (a) This Agreement shall not constitute a
novation of the Credit Agreement or any of the Loan Documents. Except as
expressly set forth herein, this Agreement (i) shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, the Swing Line Lenders or
the L/C Issuers, in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document.  Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Loan Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect.

(b)Each Lender delivering an Amendment Consent hereto agrees not to make any
claims to the Borrower pursuant to Section 3.05 of the Credit Agreement with
respect to any loss, cost or expense that such Lender may sustain or incur as a
consequence of the amendments, assignments and other transactions contemplated
by this Agreement.  The parties hereto acknowledge and agree that this Agreement
shall be the Assignment and Assumption pursuant to which any required
assignments of any Non-Consenting Lender or Consenting Term Lender, as
applicable, are assigned to the Amendment No. 3 Term Lender.

[SIGNATURE PAGES FOLLOW]

-9-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ASHLAND LLC, as Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Eric N. Boni

 

 

Name:  Eric N. Boni

 

 

Title:    Vice President and Treasurer

 

 

 

 

 

 

ASH GP INC.,

ASHLAND CHEMCO INC.,

ASHLAND GLOBAL HOLDINGS INC.,

ASHLAND INTERNATIONAL HOLDINGS LLC,

ASHLAND PHARMACHEM INTERNATIONAL HOLDINGS LLC,

ASHLAND SPECIALTY INGREDIENTS G.P.,

HERCULES LLC,

INTERNATIONAL SPECIALTY HOLDINGS LLC,

INTERNATIONAL SPECIALTY PRODUCTS INC.,

ISP CHEMCO LLC

ISP CHEMICALS LLC,

ISP GLOBAL TECHNOLOGIES INC.,

ISP INVESTMENTS LLC,

ISP TECHNOLOGIES INC.,

ALERA TECHNOLOGIES, INC.,

AVOCA LLC,

PHARMACHEM LABORATORIES UTAH, LLC,

PHARMACHEM LABORATORIES LLC,

PROPRIETARY NUTRITIONALS LLC,

 

each as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Eric N. Boni

 

 

Name:  Eric N. Boni

 

 

Title:    Vice President-Finance

 

 

 

 

[Signature Page to Ashland Amendment No. 3]




 



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

CITIBANK, N.A., as Amendment No. 3 Term Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kirkwood Roland

 

 

Name:  Kirkwood Roland

 

 

Title:    Managing Director & Vice President

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Clement Yu

 

 

Name:  Clement Yu

 

 

Title:    Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Ashland Amendment No. 3]




 

 

--------------------------------------------------------------------------------

[LENDER CONSENTS ON FILE WITH ADMINISTRATIVE AGENT]


 

--------------------------------------------------------------------------------

EXHIBIT A

Amendment Consent

AMENDMENT CONSENT (this “Amendment Consent”) to Amendment No. 3 (the
“Amendment”) to the Credit Agreement, dated as of May 17, 2017, among Ashland
LLC, a Kentucky limited liability company, the Lenders from time to time party
thereto, The Bank of Nova Scotia, as Administrative Agent, Swing Line Lender and
an L/C Issuer, each other L/C Issuer from time to time party thereto and
Citibank, N.A., as Syndication Agent, and the various other parties thereto (as
amended by Amendment No. 1 to the Credit Agreement, dated as of May 19, 2017, as
further amended by Amendment No. 2 to the Credit Agreement, dated as of June 14,
2017, and as further amended, restated, modified and supplemented from time to
time).  Capitalized terms used in this Amendment Consent but not defined in this
Amendment Consent have the meanings assigned to such terms in the Amendment.

 

Please check the applicable box under sections A, B or C, as appropriate, and
then complete and execute the signature block below.

 

 

A.

Term B Lenders

The undersigned Term B Lender holding Existing Term B Loans hereby irrevocably
and unconditionally approves and consents to the Amendment (including Section
1(b) of the Amendment) and elects as follows (check ONE option):

Cashless Amendment Option

 

☐

The undersigned Term B Lender agrees to reprice 100% of the outstanding
principal amount of such Lender’s Existing Term B Loans, or such lesser amount
allocated to such Lender as notified by the Amendment No. 3 Term Lender, on a
cashless basis.

Post-Closing Settlement Option

 

☐

The undersigned Term B Lender agrees that the entire amount of such Lender’s
Existing Term B Loans will be assigned to the Amendment No. 3 Term Lender on the
Third Amendment Effective Date at a purchase price equal to the principal amount
thereof plus accrued and unpaid interest thereon (it being understood that no
separate Assignment and Assumption shall be required to be executed by such
Consenting Term Lender to effect such assignment) and following the Third
Amendment Effective Date such Consenting Term Lender shall purchase by
assignment from the Amendment No. 3 Term Lender Term B Loans in an equal
principal amount as its Existing Term B Loans or such lesser amount allocated to
such Lender as notified by the Amendment No. 3 Term Lender.

 

B.

Revolving Lenders

 

☐

The undersigned Revolving Lender hereby irrevocably and unconditionally approves
and consents to the Amendment and all of the amendments set forth therein.

 

C.

Term A Lenders

 

☐

The undersigned Term A Lender hereby irrevocably and unconditionally approves
and consents to the Amendment and all of the amendments set forth therein.

 

________________________________________,
(Name of Institution)

 

[Exhibit A-1]

 

--------------------------------------------------------------------------------

 

 

By:

__________________________________________
Name:
Title:

If a second signature is necessary:

 

 

 

By:

__________________________________________
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Exhibit A-2]

 